Citation Nr: 1327750	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:   Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2011, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In October 2011 and September 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

Bilateral hearing loss was not present during service; was not manifested to a compensable degree within one year from the date of separation from service in February 1966; was first diagnosed after service beyond the one- year presumptive period for a chronic disease; and is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107(b) (West 2002 & 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in January 2009.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the separation examination from service, VA records, statements and photographs from the Veteran, and afforded the Veteran a VA examination in February 2009 with addendums to the report dated in October 2012 and March 2013 and a hearing before the undersigned in September 2011.  

The only service treatment record located was the separation examination in January 1966.  The RO, after contacting the National Personnel records Center, determined further efforts would be futile and notified the Veteran in February 2009.  See 38 C.F.R. § 3.159 (c)(2).  The Board therefore finds that VA fulfilled the duty to assist regarding service treatment records.  

In September 2012, the Board remanded this matter requesting that the VA examiner from an examination in February 2009, explain further the conclusion she reached initially as to the relationship between service and the Veteran's hearing loss.  The VA examiner provided addendums dated in October 2012 and March 2013, which stated her opinion remained unchanged and provided a rationale for the conclusion.  The report of the VA examination included a review of the Veteran's medical history, including his separation examination, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign War.  That representative stated that the Veteran's hearing loss occurred as a result of service and specifically noted that the VA examiner's conclusion that there was no hearing  loss apparent in service.  The representative asked questions to ascertain the Veteran's noise exposure in service as well as the lack of noise exposure after separation.  Testimony also covered the extent of the hearing loss and its functional impact upon the Veteran.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for bilateral hearing loss, such error is harmless as his representative stated what had to be shown and both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.
As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Bilateral hearing loss, as an organic nerve disease, is listed as a disease under § 3.309 as a chronic disease.

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for bilateral hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The Veteran's service treatment records do not contain an entrance examination or any outpatient notes.  It does contain the results of audiological testing at the time of separation:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
na
0
LEFT
0
0
0
na
0

In addition, the physical examination was normal and the Veteran stated he did not have any hearing loss or history of ear trouble.  
In a VA examination in February 2009, the puretone auditory thresholds were 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
65
65
LEFT
45
40
45
60
55

In addition, the speech recognition score for the right ear was 84 percent and for the left ear was 96 percent.  The Veteran reported in -service noise exposure to the big guns as well as M16 and machine gun fire.  He has not had any civilian occupational exposure and, other than power tools, he has not had any recreational noise exposure.  There is no family history of hearing loss. The disability has affected his ability to hear speech with other noises present, and on the telephone, watching TV, or when he is in a group or at a restaurant.  There has not been any occupational impact.  The Veteran also has tinnitus.  

The diagnosis was moderate to moderate- severe sensorineural hearing loss.  In the examiner's opinion, the sensorineural hearing loss was not related to service, including military noise exposure, because the Veteran's hearing was normal at separation.  Furthermore, in March 2013, the VA examiner provided an addendum where she stated there was no scientific basis to support a finding of delayed onset hearing loss due to acoustic trauma.  

The evidence in the file also includes VAMC treatment, which establishes the Veteran has hearing loss and has been issued hearing aids.  The VAMC records, however, do not discuss the etiology of the Veteran's hearing loss although the June 2009 note does record the Veteran's exposure to Howitzer fire even when he worked in the motor pool.   

The Veteran has testified that he served as part of an artillery crew member for Howitzers and 8 inch cannons.  He served in all capacities around the guns as they fired.  On one occasion, he was retrieving something two to three feet in front of one of these guns when fired.  This resulted in a lot of ringing in his ears.  At no time did he use ear protection.  The Veteran was also exposed to noise firing M-14 and M-16 guns as well as live machine gun fire during basic training.  After service, he worked for a municipality behind a desk until he retired.  Both he and his wife testified that they first observed a hearing loss in the Veteran sometime after separation.  The wife placed the onset of hearing loss in 1970 at the earliest and it began to progressively worsen starting in 1975 until she finally convinced her husband to get treatment.  

Analysis

The Board notes that there is no dispute the Veteran has hearing loss in both ears.  However, to establish service connection for bilateral hearing loss, the Veteran must affirmatively show, by competent medical evidence a nexus between such disease and service.

The separation examination in January 1966 resulted in normal hearing.  The Veteran testified he does not remember his hearing was tested when he was discharged from active duty and his service representative argues the Veteran had a whisper test to determine his hearing was normal.  The Board notes, however, the report contains spaces to report both whispered voice testing and for puretone audiometric testing.  The space for the whispered voice was blank, but the results of puretone audiometric testing were recorded.  There is a presumption of regularity that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926).  The Board may presume that service staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  This presumption of regularity in the administrative process may be rebutted by clear evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  As noted, the report contains the results of a puretone audiometric test, not a whispered voice test.  There is no clear evidence that the service staff examining the Veteran did not follow regulations and procedures, by not recording the results of a whispered voice test and instead record results of a non-existent puretone audiometric test.  Other then the assertions of the service representative, the evidence does not reflect irregularities in the way service separation examination was conducted or reported.  

The service representative's contention that the examiner tested the Veteran's hearing by whispered voice is not the clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Instead, it is reasonable that the examiner conducted and reported the examination properly and the Board finds that the presumption that the examiner adhered to regulations and procedures in determining the level of acuity of the Veteran's hearing at separation is not rebutted.  

On the basis of the separation examination and that there is no other evidence demonstrating a hearing loss existing while in service, a hearing loss disability under 38 C.F.R. § 3.385 was not present during the period of active duty from February 1964 to February 1966.  Therefore, service connection may not be granted under 38 C.F.R. § 3.303(a).

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms, which by the evidence had its onset at the earliest in 1970, or about four years after separation.  Unlike his tinnitus, which is service connected, the Veteran does not assert that he noticed hearing loss in or immediately after separation.  The Veteran stated that the one incident where he was in front of a firing gun resulted in the onset of tinnitus and that it has been present ever since.  

Moreover, while the Veteran is competent to describe symptoms and when they began, he is not a doctor competent to diagnosis his condition began in service or at any time thereafter.  When the medical evidence weighs against the likelihood of a link between service and a current condition, VA will not find that there is a relationship between a current diagnosis, bilateral hearing loss, and service based upon the continuity of symptomatology as stated by the Veteran.  

When there is evidence of continuity of symptomatology (here since 1970), it does not necessarily follow that there is a relationship between a current diagnosis of hearing loss and the symptomatology as stated by the Veteran.  Medical evidence is required to demonstrate such a diagnosis and a relationship to service unless such the diagnosis and the relationship to service is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe symptoms of hearing loss, unless the diagnosis is a condition capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Hearing loss disability is not a condition capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  Although a layperson can be competent to report difficulty hearing, the determination as to whether there is a diagnosed disability or whether there is hearing loss as a disability for VA purposes must be made by a medical professional.

Furthermore, the diagnosis of hearing loss cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, the diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as audiological tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. Therefore, the Veteran's assertion or opinion that he has a bilateral hearing loss, and the relationship of bilateral hearing loss to service is not competent evidence and to this extent his statements and testimony do not establish the presence or diagnosis of bilateral hearing loss.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of symptoms of hearing loss.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.  In this regard, the Board understands the Veteran as not asserting he has had symptoms starting in service and continuing after service until he was diagnosed.  Instead, the Veteran's wife has stated she first noted a decrease in his hearing acuity in 1970, which gradually worsened over time since 1975.  The onset of bilateral hearing loss as stated by the Veteran, his wife, or by diagnosis was well after separation in February 1966.

The Veteran and his wife, as lay persons, are also competent not only to identify a simple medical condition, but also a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has not, however, identified any doctor who has related the bilateral hearing loss to service.   

The separation examination and treatment records after service do not establish a diagnosis for bilateral hearing loss until the VA examination in February 2009.  The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Thus, the Board recognizes that documentation of a disease or injury and the onset of residuals is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the separation examination record and lack of subsequent treating records until 2009 against the Veteran's statements that artillery fire in service has caused his problems.  Based upon the evidence before the Board, the Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for more than five decades following separation.  Furthermore, as noted, the VA examiner determined that there is no basis in science to determine the delayed onset of the Veteran's bilateral hearing loss resulted from the acoustic trauma reported by the Veteran.

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

The Veteran has argued his service as a crew member to artillery such as Howitzer and 8 inch guns resulted in noise exposure causing his present bilateral hearing loss.  As noted, however, the Veteran is a lay person without medical knowledge.  The only competent medical evidence is the opinion of the VA examiner in February 2009 with the addendums in October 2012 and March 2013.  The VA examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

The Board finds the unfavorable medical opinion of the VA examiner is well reasoned, provide a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner noted that there was no basis in science for a delayed onset for hearing loss decades after the exposure to noise.  The examiner also took into account all of the medical evidence of record and set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Being based on a complete review of the record, the opinion also takes into account the Veteran's own assertions, but while the examiner has determined the Veteran's assertions do not establish a relationship to service and his history regarding artillery may be accurate, it does not establish evidence that the current bilateral hearing loss is related to service.  The Board therefore finds that the opinion of the VA examiner as persuasive evidence against the claim for service connection for hearing loss.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of the current disability of bilateral hearing loss or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between the current bilateral hearing loss and service, including service in an artillery crew.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


